 1                                                                       Honorable Thomas S. Zilly

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DIVISION OF WASHINGTON
 7                                      AT SEATTLE

 8     LISA MOORE, an individual,                         No. 2:17-cv-00800 TSZ

 9                              Plaintiff,               JOINT STIPULATION AND ORDER
                                                         FOR TRIAL CONTINUANCE AND
10      v.                                               NEW SCHEDULING ORDER

11     THE BOEING COMPANY, a Delaware
       Corporation; BOEING DEFENSE SPACE &
12     SECURITY, a division of BOEING, business
       entity, form unknown; BOEING NETWORK
13     & SPACE SYSTEMS, a part of BOEING
       DEFENSE, SPACE & SECURITY, a business
14     entity, form unknown, and DOES 1-10,

15                             Defendants.

16             IT IS HEREBY STIPULATED by and between Beverly G. Grant and Jeffery D. Bradley

17    of Beverly Grant Law Firm, P.S., counsel for Plaintiff herein and Ethel Johnson, Karen Y. Cho,

18    M. Nicole Beckley of Morgan Lewis & Bockius, LLP and Laurence Shapero of Ogletree Deakins

19    Nash Smoak & Stewart, counsel for Defendants herein, that the trial of the above entitled matter

20    may be continued from November 4, 2019 to any date after July 31, 2020 and a proposed

21    continuance of remaining case deadlines as follows:

22             / / /

23             / / /

24
       JOINT STIPULATION AND ORDER
       FOR TRIAL CONTINUANCE AND
                                                                         5808 100th Street SW, Suite A
       NEW SCHEDULING ORDER                                              Lakewood, WA 98499
     DB2/ 36896630.1                               Page 1 of 4           (253) 252-5454
 1               Description              Current Dates               Proposed            New Dates By
                                                                       Dates               Order of the
 2                                                                                            Judge
        Discovery Motions                                                                February 6, 2020
 3      deadline
        Discovery Completed by           July 8, 2019              March 12, 2020        March 12, 2020
 4      Rebuttal Expert Deadline         July 26, 2019             March 26, 2020        March 26, 2020
        Expert Discovery Cutoff          August 9, 2019            April 10, 2020        April 10, 2020
 5      Dispositive motions              August 8, 2019            April 17, 2020        April 16, 2020
        deadline
 6      Deadline for filing motions      August 22, 2019           May 1, 2020           April 23, 2020
        related to expert testimony
 7      (e.g., Daubert motions)
        Motion in limine deadline        October 1, 2019           June 12, 2020         July 23, 2020
 8      Agreed pretrial order due        October 15, 2019          June 26, 2020         August 7, 2020
        Voir dire/jury instructions/     October 15, 2019          June 26, 2020         August 7, 2020
 9      trial briefs
        Pretrial conference              October 25, 2019          TBD                   August 14, 2020
10                                       at 11:00 am                                     at 1:30 p.m.
11             The primary reasons necessitating continuance are because the Plaintiff’s physician, Dr.
12     Soorani, of Los Angeles, CA, has indicated that Plaintiff’s mental state will be jeopardized if
13     her deposition were to be taken now and he requests that Plaintiff’s deposition be deferred at a
14     minimum of four (4) to six (6) months. Dr. Soorani further recommends that Plaintiff’s
15     deposition be broken into two days, rather than a full day. Further, Plaintiff’s counsel, Beverly
16     Grant, has only recently substituted in as counsel of record for Plaintiff, and Ms. Grant has
17     another trial scheduled for the same date as the trial in this matter. Ms. Grant’s other trial is
18     scheduled to commence on November 4, 2019, in the matter of Brown v. State of Washington,
19     et al, Case No. 3:18-cv-05647-RBL.
20             Based on Plaintiff’s counsel and Dr. Soorani’s representations about Plaintiff’s medical
21
       condition and Plaintiff’s counsel’s conflict, the parties have agreed to: (1) accept the
22     recommendation by Plaintiff’s physician; (2) defer further discovery until Plaintiff’s deposition
23

24
       JOINT STIPULATION AND ORDER
       FOR TRIAL CONTINUANCE AND
                                                                              5808 100th Street SW, Suite A
       NEW SCHEDULING ORDER                                                   Lakewood, WA 98499
     DB2/ 36896630.1                                 Page 2 of 4              (253) 252-5454
 1     is taken; (3) limit discovery to the retaliation claim only; and (4) enter into good faith settlement

 2     negotiations with the assistance of a mediator while waiting for Plaintiff to get well enough to

 3     participate in the taking of her deposition.

 4             Stipulated to this 10th day of July 2019.

 5    BEVERLY GRANT LAW FIRM, P.S.                    MORGAN LEWIS & BOCKIUS

 6    By: /s/ Beverly G. Grant                        By:     /s/ Ethel J. Johnson
      Beverly G. Grant, WSBA No. 8034                 Ethel J. Johnson, Texas Bar No. 10714050
 7    Jeffery D. Bradley, WSBA No. 27726              1000 Louisiana Street, Suite 4000
      5808 100th Street SW, Ste. A                    Houston, TX 77002
 8    Lakewood, WA 98499                              Ethel.johnson@morganlewis.com
      Tele: 253-252-5454                              Tele: (713) 890-5191
 9    Beverly@BevGrantlaw.com                         Attorney for Defendants
      JefferyBradley@BevGrantlaw.com
10    Attorneys for Plaintiff

11    MORGAN LEWIS & BOCKIUS                          OGLETREE DEAKINS NASH
                                                           SMOAK & STEWART
12
      By: /s/ Karen Y. Cho                            By: /s/ Laurence A. Shapero
13    Karen Y. Cho, CA Bar No. 274810                 Laurence A. Shapero, WSBA No. 31301
      Maureen N. Beckley, CA Bar 316754               1201 Third Avenue, Suite 5150
14    One Market, Spear Street Tower                  Seattle, WA 98101
      San Francisco, CA 94105                         Laurence.shapero@ogletree.com
15    Tele: (415) 442-1210                            Tele: (206) 876-5301
      Karen.cho@morganlewis.com                       Attorney for Defendants
16    Maureen.beckley@morganlewis.com
      Attorney for Defendants
17
                                                      ORDER
18
               This matter having come by way of stipulation by counsel, it is HEREBY
19
               ADJUDGED, DECREED and ORDERED that:
20
               1).     The Motion for Stipulation for Trial Continuance, docket no. 86, is Granted;
21
               2).     The trial in this matter shall be set for August 24, 2020;
22
               3).     The case schedule deadlines are continued as listed above.
23

24
       JOINT STIPULATION AND ORDER
       FOR TRIAL CONTINUANCE AND
                                                                              5808 100th Street SW, Suite A
       NEW SCHEDULING ORDER                                                   Lakewood, WA 98499
     DB2/ 36896630.1                                   Page 3 of 4            (253) 252-5454
 1
               DATED this 15th day of July 2019.


                                                           A
 2

 3
                                                           Thomas S. Zilly
 4
                                                           United States District Judge
 5

 6
      Presented by:                                Approved as to form:
 7
      BEVERLY GRANT LAW FIRM, P.S.                 MORGAN LEWIS & BOCKIUS
 8
      By: /s/ Beverly G. Grant                     By:     /s/ Ethel J. Johnson
      Beverly G. Grant, WSBA No. 8034              Ethel J. Johnson, Texas Bar No: 10714050
 9
      Jeffery D. Bradley, WSBA No. 27726           1000 Louisiana Street, Suite 4000
      5808 100th Street SW, Ste. A                 Houston, TX 77002
10
      Lakewood, WA 98499                           Ethel.johnson@morganlewis.com
      Tele: 253-252-5454                           Tele: (713) 890-5191
11
      Beverly@BevGrantlaw.com                      Attorney for Defendants
      JefferyBradley@BevGrantlaw.com
12
      Attorneys for Plaintiff
13
      MORGAN LEWIS & BOCKIUS                       OGLETREE DEAKINS NASH
                                                        SMOAK & STEWART
14
      By: /s/ Karen Y. Cho                         By: /s/ Laurence A. Shapero
15
      Karen Y. Cho, CA BAR No., 274810             Laurence A. Shapero, WSBA No. 31301
      Maureen N. Beckley, CA Bar 316754            1201 Third Avenue, Suite 5150
16
      One Market, Spear Street Tower               Seattle, WA 98101
      San Francisco, CA 94105                      Laurence.shapero@ogletree.com
17
      Tele: (415) 442-1210                         Tele: (206) 876-5301
      Karen.cho@morganlewis.com                    Attorney for Defendants
18
      Maureen.beckley@morganlewis.com
      Attorney for Defendants
19

20

21

22

23

24
       JOINT STIPULATION AND ORDER
       FOR TRIAL CONTINUANCE AND
                                                                          5808 100th Street SW, Suite A
       NEW SCHEDULING ORDER                                               Lakewood, WA 98499
     DB2/ 36896630.1                               Page 4 of 4            (253) 252-5454
